Citation Nr: 1137477	
Decision Date: 10/05/11    Archive Date: 10/11/11

DOCKET NO.  09-08 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia




THE ISSUES

1.  Entitlement to an increased evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total evaluation based upon individual unemployability due to service-connected disability (TDIU).




ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel




INTRODUCTION

The Veteran had active service from February 1969 to November 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2008 and February 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Winston-Salem, North Carolina, and Roanoke, Virginia.  The May 2008 rating decision increased the Veteran's evaluation for PTSD to 30 percent effective from December 19, 2007, and the February 2009 rating decision denied entitlement to TDIU.

The Veteran testified at a hearing before a Decision Review Officer (DRO) in July 2011.  A transcript of the hearing has been associated with the claims file.  


FINDINGS OF FACT

1.  Throughout the period of appellate review, the Veteran's service-connected PTSD has been productive of no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2.   The Veteran is currently service-connected for PTSD only, which is evaluated as 30 percent disabling.

3.  The Veteran's service-connected disability has not been shown to render him unemployable.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 30 percent for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.130, Diagnostic Codes 9411 (2010).

2. The criteria for entitlement to TDIU have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

Upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was sent a letter in November 2008 concerning the claim for an increased rating for PTSD.  Another letter was sent to him in January 2009 in connection with his claim for TDIU.  Both letters fully addressed all of the notice elements and were issued prior to the initial RO decision on each claim.  The letters provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.   Moreover, the letters informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.   Accordingly, no further development is required with respect to the duty to notify.

The duty to assist the Veteran has also been satisfied in this case.   This duty includes assisting him in the procurement of service treatment records and pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as all identified and available post-service medical records.  Moreover, the Veteran's statements in support of the claims are of record, including testimony provided at a July 2011 RO hearing.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence pertinent to the appeal.  Although there is some earlier evidence indicating that the Veteran received Social Security Administration (SSA) disability benefits, he clarified at the July 2011 RO hearing that he received SSA benefits based on age rather than disability.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (clarifying that VA's duty to assist applies only to records relevant to a Veteran's present claim).

The Veteran was also afforded several VA examinations with the most recent one being in September 2009.  The Board finds that the VA examinations are adequate because, as shown below, they were based upon consideration of the Veteran's pertinent medical history, lay assertions, and current complaints, and because they describe the service-connected disability and address the claimed unemployability in detail sufficient to allow the Board to make a fully informed determination. Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Furthermore, the Veteran has not asserted, and the evidence does not indicate, that his symptoms have materially increased in severity since the September 2009 evaluation.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect.); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted. VAOPGCPREC 11-95.  The Board accordingly finds no reason to remand for further examination.  Thus, there is adequate medical evidence of record to make a determination in this case. 

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


I.  Increased Evaluation

The Veteran's PTSD has been rated at 30 percent since December 19, 2007, which is the date he filed his claim for an increased rating.  

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which assigns ratings based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 41.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  A claimant, however, may experience multiple distinct degrees of disability, resulting in different levels of compensation, from the time the increased rating claim is filed to the time a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The following analysis is therefore undertaken with consideration that different (staged) ratings may be warranted for different time periods during the period of appellate review beginning within one year of his December 2007 claim.

Evaluations of mental health disorders, such as the Veteran's service-connected PTSD, are assigned under the provisions of 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.  The rating criteria are as follows:

A rating of 10 percent is contemplated for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or with symptoms controlled by continuous medication.

A rating of 30 percent is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally performing satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).  

A rating of 50 percent is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short- and long-term memory (retention of only highly-learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A rating of 70 percent is contemplated for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.  

A rating of 100 percent is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126(b).  

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating. See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings. Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation. Id.

The scores assigned under the Global Assessment of Functioning (GAF) scale are another consideration in evaluation psychiatric disorder.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996).  They reflect the psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness.  GAF scores between 61 and 70 reflect either some mild symptoms (e.g., depressed mood and mild insomnia); or some difficulty in social, occupational or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  By comparison, GAF scores between 51 and 60 reflect either moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks); or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with co-workers), and GAF scores between 41 and 50 reflect either serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting); or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).   GAF scores between 31 and 40 reflect either some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school). See Quick Reference to the Diagnostic Criteria from DSM-IV, Washington, D.C., American Psychiatric Association, 1995.  See DSM-IV Quick Reference at 46-47.  

In applying the above criteria, the Board also notes that, in Mittleider v. West, 11 Vet. App. 181 (1998), the Court held that when it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, 38 C.F.R. § 3.102, which requires that reasonable doubt on any issue be resolved in the veteran's favor, clearly dictates that such signs and symptoms be attributed to service-connected condition.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an increased evaluation for PTSD.  The evidence reveals some of the symptoms associated with a higher disability rating under Diagnostic Code 9411.  However, the competent medical evidence clearly distinguishes the symptoms attributable to the Veteran's service-connected PTSD and the symptomatology associated with his nonservice-connected disabilities.  Specifically, the pertinent evidence during the appeal period includes the results of a February 2007 VA examination.  The VA examiner reviewed the Veteran's "lengthy and complicated past psychiatric treatment history," commenting that most of the Veteran's treatment had involved drug and alcohol abuse rather than other psychiatric problems.  The examiner also performed a clinical interview and record review and noted that the Veteran had a diagnosis of  substance use that had most recently involved cocaine about once every six months, as well as amphetamines, occasional marijuana, and Valium, in addition to alcohol.  During a mental status examination, the examiner observed that the Veteran was dressed in motorcycle gear and had long hair and a long bushy beard, which was clean and combed.  His affect was generally broad, and his mood was euthymic, although the Veteran appeared to have some mild anxiety.  There was no impairment of thought processing, communication, delusions, or hallucinations, and the Veteran's eye contact and behavior were appropriate.  He denied having problems with suicidal or homicidal thinking, and he had adequate personal hygiene and basic activities of daily living (ADLs).  The Veteran was oriented and indicated that he did not have significant memory impairment or obsessive-compulsive behavior. His speech was within normal limits, and there were no panic attacks.  His concentration also seemed adequate. The examiner noted that the Veteran's PTSD symptoms included difficulty with low-flying airplanes, war-related movies, and other explosion-type sounds.  He also had avoidance behavior; survivor's guilt; mild irritability; sleep problems; hyper-startle response; and, hypervigilance.  

Based on the examination results, the February 2007 VA examiner diagnosed the Veteran with polysubstance abuse; an antisocial personality disorder; and mild PTSD.  He commented that the Veteran's psychiatric picture was "somewhat complicated" by the numerous diagnoses because many of the symptoms tended to overlap; however, he also explained that it appeared that the longstanding history of antisocial personality disorder combined with substance abuse was the major impacting factors affecting the Veteran's life and employment functioning, past relationships, aggression, and legal problems.  The Veteran appeared to have some anti-authority issues, which, according to the VA examiner, was common in antisocial personality behavior.  The Veteran had done poorly with fitting into regular rules of society and tended to be rebellious.  To reiterate, the VA examiner opined that the Veteran's legal problems, job problems, and past relationship problems seemed more likely than not predominantly related to the nonservice-connected substance abuse and personality disorder.  The VA examiner also indicated that, although the Veteran reported that his PTSD symptoms caused him distress at times and anxiety in general, he seemed to cope fairly adequately with his PTSD.   

Subsequent to the February 2007 VA examination, the record includes a January 2008 VA mental health outpatient treatment record, which reflects similar symptoms.  Significantly, it was noted that the Veteran presented an "inability to provide any symptoms related to PTSD presently."  Therefore, the primary diagnosis was found to be antisocial personality disorder with polysubstance in reported remission.  His depressed mood and anxiety were also found to be related to current stressors of homelessness.  The diagnosis was adjustment disorder with mixed anxiety and depression (financial, housing, legal); polysubstance dependence in reported remission; and, antisocial personality disorder.  

The Veteran underwent a second VA examination in February 2008.  The Veteran again presented a comparable disability picture, including PTSD involving chronic re-experiencing and avoidance/numbing as well as daily isolation, but other symptoms were less frequent.  A mental status examination revealed such symptoms as slightly circumstantial or tangential speech.  The VA examiner concluded that the Veteran had mild PTSD and a history of polydrug dependence and indicated that a depressive disorder not otherwise specified had to be ruled out.  The VA examiner concluded that the disability picture did not present total occupational and social impairment; deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; or , reduced reliability and productivity.  Instead, the examiner found that there was only an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms, but with generally satisfactory performance.  

The February 2008 VA examiner also commented that the Veteran's substance abuse/dependency started in service, and it could not be determined if this was a means of coping with his Vietnam circumstances or an independent disorder.  The examiner also found that the preponderance of the evidence "weakly favored" PTSD over depression or other anxiety disorder.  The VA examiner concluded that it could not be determined based on the instant evaluation if the Veteran's current behaviors reflected a personality disorder, effects of trauma exposure in Vietnam, or impulsivity, but the VA examiner found that the report of resistance to authority beginning in Vietnam suggested a service-related factor.  The VA examiner summarized that the Veteran was considered to have a PTSD diagnosis with symptoms that may have improved over time, but sufficient evidence was not present at that time to warrant a change in diagnosis from PTSD to a depressive disorder or another anxiety disorder.  The VA examiner reasoned that the claims file showed references to an antisocial personality disorder with consistent behaviors, but it was not clear if those behaviors preceded military service.  He also commented that those behaviors could be symptomatic of attention deficit hyperactivity disorder (ADHD).  

Several months later, in July 2008, the Veteran underwent a psychiatric evaluation at a VA emergency department.  He reported having anxiety and depression, but when asked about his PTSD symptoms, he refused to talk about it and informed the clinician that everything was in his chart.  It was noted, however, that he admitted to sleeping relatively well at that time.  He also denied having depressive or manic symptoms, except for reporting depression, as well as suicidal ideation, homicidal ideation, and hallucinations.  He showed no signs of delusions.  The assessment was polysubstance dependence and PTSD by history.  It was noted that he was focusing on obtaining medication and not particularly cooperative regarding his psychiatric issues.  

Similarly, the Veteran was seen by VA in September 2008 at which time it was specifically noted that he was not a reliable historian because he could not recall certain events or give a complete history.  His present complaints concerned having a "meltdown" related to pending legal problems that had caused increased stress.  He could not sleep and had periods of inability to catch his breath, no motivation, and a loss of appetite; however, he had no suicidal ideation or feelings of hopelessness or helplessness.  The assessment was polysubstance dependence; rule out substance-induced mood disorder; PTSD by history; and, antisocial personality traits by history.  

During a VA mental health consultation in January 2009, an assessment of PTSD and substance abuse was made.  Upon further evaluation in March 2009, however, it was noted that the Veteran gave vague complaints about anxiety and stressors and was found to be a "difficult, perhaps guarded historian."  It was specifically found that he did not endorse symptoms or a history that would be suggestive of a PTSD diagnosis, and on review of the prior VA mental health clinic notes, it was noted that the Veteran had been found to better meet the criteria for antisocial personality disorder or traits.  The assessment was episodic alcohol dependence; rule out substance induced anxiety disorder, anxiety NOS; nicotine dependence; and rule out personality disorder.  It was reiterated that the Veteran did not meet the criteria for PTSD at that time, although it was noted to be possible that PTSD may be masked by the other diagnoses mentioned above and for those reasons could not be excluded.  

Likewise, on follow-up at VA in May 2009, the Veteran was again noted to be "typically very vague" about his history and symptoms, and although he attributed some of his symptoms to PTSD, the Veteran "did not respond with answers that would support this" when an open ended history was elicited.

The Veteran underwent a third VA examination in September 2009.  The examiner reviewed the claims file, including VA medical records, and performed a clinical interview of the Veteran and his wife.  The examiner noted that his history included symptoms suggesting a personality disorder, such as general difficulty dealing with not getting things immediately, and observed that the Veteran's treating VA psychiatrist had found that he may not fully meet the PTSD criteria as he was somewhat vague about various symptoms and complaints.  After performing a mental status examination, the examiner then determined that the Veteran met the criteria for a PTSD diagnosis with symptoms including nightmares and intrusive memories, but noted that he had denied problems with excessive irritability and anger outbursts.  Indeed, his impulse control appeared adequate regarding anger.  Based on the examination results, the VA examiner diagnosed the Veteran with polysubstance abuse, questionably in remission; PTSD, mild; and antisocial personality disorder.  The VA examiner summarized that the Veteran had a number of different diagnoses, and his primary difficulties in the past were substance abuse and personality disorder with his current condition similar to that seen on the last examination.  He continued to have periodic difficulties with PTSD symptoms, but it was noted the Veteran seemed to get out in public and had a number of social interactions and leisure pursuits.  Additionally, he was now married and got along with his wife, although some non-PTSD factors interfered with the relationship at times.  

The remaining evidence consists of VA outpatient mental health treatment notes, which are found to present a disability picture as described above.  

The aforementioned evidence demonstrates a PTSD disability picture consistent with no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The February 2007 and February 2008 VA examiners both commented that the Veteran's PTSD was mild, and the September 2009 VA examiner most recently concluded that the Veteran's PTSD symptoms were "mild" and "periodic." 

In addition, the February 2008 VA examiner commented that the Veteran had only an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms, but with generally satisfactory performance.  The September 2009 VA examiner also indicated that the Veteran went out in public, had a number of social interactions and leisure pursuits, and was married and got along with his wife.  

The Board also notes that the Veteran does not have many of the symptoms that are consistent with a higher rating.  For example, in February 2007, the Veteran had appropriate eye contact and behavior, adequate personal hygiene, adequate concentration, and no significant memory impairment or obsessive-compulsive behavior.  The Veteran has also repeatedly denied having homicidal and suicidal ideation, and there is no evidence of hallucinations and delusions.   

Although the evidence reflects some symptoms consistent with assignment of a higher rating, including circumstantial speech in February 2008, the preponderance of the competent evidence attributes such symptomatology to nonservice-connected psychiatric disorders, including substance abuse and a personality disorder.  (The Veteran has not raised claims of service connection for substance abuse and/or a personality disorder, and those claims are not otherwise before the Board.  See 38 U.S.C.A. §5101(a) (West Supp. 2005); 38 C.F.R. §3.151 (a specific claim in the form prescribed by VA must be filed in order for benefits to be paid to any individual under the laws administered by VA).).

The Board recognizes that the February 2008 VA examination indicates that the Veteran's PTSD diagnosis should not be changed, but the VA examiner affirmatively concluded that the Veteran's PTSD symptoms did not present a disability picture consistent with more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Thus, the February 2008 VA examination shows that that the Veteran's PTSD does not meet the criteria for the next higher, 50 percent rating.  See 38 C.F.R. § 4.130, Diagnostic Code 9411. 

The Board has also carefully considered the assigned GAF scores during the period under review.  Specifically, a GAF score of 55 was assigned in January 2008 and February 2008; a GAF score of 45 was assigned in September 2008; a GAF score of 51 was assigned in January 2009; and, most recently, a GAF score of 61 was assigned in September 2009.  Although these GAF scores tend to reflect more severe symptomatology, the GAF scores are attributed to the Veteran's entire psychiatric disability picture, including the nonservice-connected disabilities.  Moreover, while the Board has considered the degree of functioning as evidenced by these reported scale scores, they are but one factor for consideration in assigning a rating in this case.  GAF scores are important in evaluating mental disorder; however, the Board must consider all of the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria. See Carpenter, 8 Vet. App. 240 (1995).  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment. Id.; see also 38 C.F.R. § 4.126 (2008); VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).  Thus, a higher rating is not assignable on the basis of the GAF scores assigned alone.  See 38 C.F.R. § 3.102.

The Board has also carefully considered the lay statements of record, including the testimony of the Veteran and his wife at a July 2011 RO hearing.  The Board finds that the Veteran's own lay statements are not credible evidence supporting the assignment of a higher rating.  In this regard, the Board finds it significant that the overwhelming medical evidence demonstrates the Veteran's propensity to misrepresent his history and disability picture.  For example, it was noted in July 2008 that the Veteran was focused on obtaining medication and not particularly cooperative regarding his psychiatric issues.  In September 2008, he was not considered a reliable historian, and in January 2009, he was documented as being difficult and as having vague complaints.  A May 20009 treatment note also indicated that the Veteran was vague about his history and symptoms and did not respond with answers that would support his assertion that he had some symptoms could be attributed to his PTSD.  Other illustrative evidence includes a March 2009 VA mental health outpatient evaluation during which the Veteran initially reported being abstinent from current alcohol use, then clarified that his abstinence did not include beer, and  later again denied drinking beer or any other alcohol beverage. VA outpatient treatment records, such as a May 2009 mental health record, reflect his ongoing denial of drug use related to his efforts to obtain narcotic pain medication, despite positive drug tests.  Thus, the Veteran's lay statements have been vague, unreliable, and inconsistent, and the Board finds them to be not credible.

The lay testimony of the Veteran's wife at the July 2011 RO hearing may be credible, but for the most part, it is supportive of a 30 percent rating and no higher.  Moreover, her statements are not competent in some regards.  For instance, she described the Veteran as having episodes approximately twice per month during which he did not want to be around people.  However, she is not competent to attribute such an observation to the Veteran's PTSD because it is a medical question that may not be competently addressed by lay evidence.  See e.g. Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Indeed, the overwhelming medical evidence attributes the Veteran's symptomatology to nonservice-connected disorders.

In summary, the Board finds that an evaluation higher than 30 percent is not warranted for PTSD.  The competent and credible evidence demonstrates that his PTSD disability picture, without consideration of the nonservice-connected disabilities, is no more than "mild," and reflective of occupational and social impairment with only an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally performing satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).  See 38 C.F.R. §§ 3.102, 4.130, Diagnostic Code 9411; Mittleider, 11 Vet. App. at 182.  

"Staged ratings" are not warranted because the schedular criteria for a higher rating were not met at any time during the period under appellate review.  See Hart, 21 Vet. App. at 505; Fenderson, 12 Vet. App. at 126-27.  Moreover, the record does not establish that a factually ascertainable increase in the service-connected PTSD disability picture occurred during the year prior to the Veteran's December 2007 claim.  Thus, the assignment of an increased rating is not warranted prior to December 2007.  See Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010) ("[A]n increase in a veteran's service-connected disability must have occurred during the one year period prior to the date of the veteran's claim in order to receive the benefit of an earlier effective date.").  

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's PTSD is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis. See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability. If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required. Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, there are higher ratings available under the diagnostic code, but the Veteran's disability is not productive of such manifestations.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected PTSD under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met. Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).


II.  TDIU

Applicable law provides that a total disability rating based on individual unemployability due to a service-connected disability may be assigned, where the schedular rating is less than total, when the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities. 38 C.F.R. 3.340, 3.341, 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his or her age or the impairment caused by nonservice- connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19.

Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Marginal employment is generally deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person. 38 C.F.R. § 4.16.

To qualify for a total rating for compensation purposes, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, and there is one disability ratable at 60 percent or more, or if there is more than one service-connected disability, at least one disability ratable at 40 percent or more and there is a combined disability rating of 70 percent. See 38 C.F.R. § 4.16(a).

For the purpose of meeting these schedular criteria, disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; disabilities resulting from common etiology or a single accident; disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; and multiple injuries incurred in action, will be considered as one disability. 38 C.F.R. § 4.16(a).  

However, even when the percentage requirements are not met, entitlement to a total rating, on an extraschedular basis, may nonetheless be granted, in exceptional cases, when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities. 38 C.F.R. §§ 3.321(b), 4.16(b).

The central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice- connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment. Van Hoose, 4 Vet. App. at 363.

To determine whether a TDIU is warranted, the Board must consider all evidence of record to determine the earliest date as of which, within the one year prior to the filing of an informal or formal claim for TDIU, an increase in disability is ascertainable.  See Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  The Board notes that the Veteran first raised a claim for TDIU in January 2009.  

In this case, the Veteran is service-connected for and currently assigned a 30 percent evaluation for PTSD.  He does not have any other service-connected disabilities.  As such, the Veteran does not meet the minimum schedular criteria for TDIU under 38 C.F.R. § 4.16(a).

Nevertheless, as previously stated, veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards may submit claims to the Director of the Compensation and Pension Service for extraschedular consideration in cases of veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  In this case, the RO has denied referral for consideration of the Veteran's TDIU claim on an extraschedular basis.

Upon review of the claims file, as previously discussed, the Board finds that the evidentiary record does not support a conclusion that there are any unusual or exceptional circumstances present in the Veteran's case as to have warranted its referral to the VA Director of the Compensation and Pension Service.  In this regard, there has been no indication that VA's schedule for rating disabilities is insufficient or inadequate to assign ratings for the Veteran's service-connected disability.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology as discussed above. In fact, there are higher evaluations available under the rating criteria, but the Veteran has not been shown to have the symptomatology contemplated for those evaluations.

Moreover, the evidence of record indicates that the Veteran may actually be working.  For instance, he wrote in a January 2009 VA Form 21-8940 that he last worked full time in 1980; however, at the February 2008 VA examination, he reported that he was looking for work.  Later, during the same examination, he reported that he was retired.  A March 2008 VA administrative record then shows that the Veteran was contacted concerning a missed appointment and stated at that time that he was working out-of-state at that time.  During treatment in July 2008, he reported having gone to Texas to work.  

In addition, to the extent the Veteran's employment may be no more than marginal, the record demonstrates that it is a combination of the service-connected PTSD and nonservice-connected disorders that cause his unemployability.  For instance, he was awarded a nonservice-connected VA pension in March 2006 due to the severity of numerous disabilities, including his psychiatric disorders, hepatitis, and a bilateral ankle condition.   Additionally, the February 2007 VA examiner found that that the Veteran's longstanding history of antisocial personality disorder combined with substance abuse was the major impacting factors affecting life and employment functioning.  The examiner specified that the Veteran appeared to have some anti-authority issues, which was common in antisocial personality behavior.   

Furthermore, the Veteran's VA physician completed a disability questionnaire in November 2010.  She indicated that the Veteran had a medically determinable impairment that prevented him from engaging in any substantial gainful activity in any field of work that would last at least 60 months due to PTSD, back pain, and hepatitis C.  She also wrote that he had moderate disability.  Although the physician did indicate that the Veteran would be unable to maintain employment, she did not state that his service-connected PTSD alone would render him unemployable.  

The Board also finds it significant that the February 2008 VA examiner expressly found that the Veteran's disability picture did not involve total occupational and social impairment.

There is also no indication that any other agency, such as the Social Security Administration-which is not limited in its review of matters concerning unemployability to consideration of only service-connected disabilities--has determined that the Veteran is currently unemployable.

Based on the foregoing, the Board concludes that while the Veteran undoubtedly has industrial impairment as a result of his service-connected disability, as evidenced by his 30 percent disability evaluation, the evidence does not show that the service-connected disorder alone precludes gainful employment.  The Board would note that "[t]he percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations." 38 C.F.R. § 4.1.  Based on a review of the evidence of record, the Board is of the opinion that the disability evaluations assigned to the Veteran's disorder under the VA Schedule for Rating Disabilities accurately reflects the Veteran's overall impairment to his earning capacity due to his service-connected disability.  Therefore, a total rating for compensation based on individual unemployability due to service-connected disability is not warranted.

In making all determinations in this appeal, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).





ORDER

An evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) is denied.

A total evaluation based upon individual unemployability due to service-connected disability is denied.  



____________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


